         Case 1:11-cv-00691-LAK-RWL Document 2594 Filed 12/10/20 Page 1 of 1



                                        ONE BATTERY PARK PLAZA
                                       NEW YORK, NEW YORK 10004

                                          TELEPHONE: (212) 574-1200
                                          FACSIMILE: (212) 480-8421                     901 K STREET, N.W.
  RITA GLAVIN                                WWW.SEWKIS.COM
    PARTNER                                                                           WASHINGTON, DC 20005
  (212) 574-1309                                                                     TELEPHONE: (202) 737-8833
                                                                                     FACSIMILE: (202) 737-5184
glavin@sewkis.com




                                                  December 10, 2020
  VIA ECF
  Hon. Loretta A. Preska
  United States District Court
  Southern District of New York
  500 Pearl Street
  New York, NY 10007-1312

           Re:      United States v. Donziger, 19 Cr. 561 (LAP); 11 Civ. 691 (LAK)

  Dear Judge Preska:

          We write on behalf of the United States pursuant to the Court’s November 7, 2020 order
  directing the parties to “confer and inform the Court no later than December 10 whether they will
  be making opening statements or have any other procedural issues.” Dkt. 209. The special
  prosecutors (1) intend to make an opening statement at the start of the January 19, 2021 trial, and
  (2) have no procedural issues to raise at this time.


                                                  Respectfully submitted,


                                                  ______/s/___________________
                                                  Rita M. Glavin
                                                  Brian P. Maloney
                                                  Sareen K. Armani
                                                  Special Prosecutors on behalf
                                                  of the United States
